Citation Nr: 1548579	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1949 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge in August 2015.  The Veterans Appeal Control and Locator System (VACOLS) reflects that the hearing was cancelled by the Veteran.  In any event, the Veteran did not appear for the hearing, nor did his representative ask to reschedule the hearing in subsequent argument to the Board.  See the October 2015 Appellant's Brief.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected malaria residuals.  

During a March 2013 VA infectious diseases consult, the Veteran reported that since his initial diagnosis of malaria in 1952, he went years without any malaria relapses.  However, more recently he experiences relapses three to five times a day.  The Veteran described his relapse symptoms as chills, sweats, and a fever.  Moreover, on one occasion, the Veteran claimed that he lost consciousness and fell to the floor.  The VA physician opined that the Veteran's symptoms "cannot be ascribed to malaria."  The VA physician reasoned that "relapses are rare after five years, and to go at least a decade with no episodes, and then have more frequent episodes is not in keeping with malaria."

A July 2013 VA examination report reveals that a blood test was negative for malarial parasites.  Additionally, the VA examiner opined that the Veteran's malaria has been inactive since 1952.  The VA examiner noted that the Veteran has reported that his cardiac symptoms are attributable to his relapses of malaria; however, the examiner emphasized that the Veteran's malaria blood smear was negative.  

In an August 2013 VA treatment report, the Veteran reported symptoms of sweating and chills that lasted for several hours.  The treatment report documented the Veteran's symptoms as a "malaria attack."  The VA treatment provider noted that urine cultures were obtained and "to r/o any secondary infection to symptoms but likely due to malaria this is common symptom per provider."  

Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears.  See Note following 38 C.F.R. § 4.88b, Diagnostic Code 6304.  To this end, although the August 2013 treatment report characterized the Veteran's symptoms as a "malaria attack," such symptoms were not confirmed by a blood test.  Therefore, a remand is necessary to afford him a new VA examination, including laboratory studies, to determine whether the Veteran has current residuals of malaria, in light of the August 2013 finding.  See VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

On remand, any outstanding relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2015.  
All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected malaria residuals.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, including a malaria blood smear.

The examiner should take a complete history from the Veteran and determine whether his reported symptoms of sweating and chills are related to his malaria.  In so doing, the examiner should address the Veteran's statements in the record and the August 2013 VA treatment report documenting a "malaria attack."

The examiner should also determine whether there were residuals such as liver, or spleen damage and, if so, the nature and extent of any such residuals.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




